Citation Nr: 1446961	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-18 826	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for post-traumatic osteoarthritis of the left wrist. 

2.  Entitlement to an initial rating in excess of 10 percent for post-traumatic osteoarthritis of the right wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran had active service from September 1966 to September 1968.  

This matter came before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan, which granted service connection for post-traumatic osteoarthritis of each wrist, with each wrist assigned an initial 10 percent disability rating.  As the Veteran has expressed his dissatisfaction with the initial ratings assigned, the Board has recharacterized the issues as involving the propriety of the assignment of the initial ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran testified at a hearing in May 2014 before the undersigned sitting at the RO.  A transcript thereof is contained within Virtual VA.  At the travel Board hearing the Veteran submitted additional evidence concerning his use of leave from his job under the Family Leave Act.  Initial RO consideration of that evidence was waived.  

In pertinent part, a March 2011 rating decision denied service connection for right carpal tunnel syndrome (CTS) and for tinnitus but granted service connection for bilateral hearing loss which was assigned an initial noncompensable evaluation.  The Veteran was notified of these actions by RO letter of March 25, 2011.  

The Veteran's notice of disagreement (NOD) as to the denial of service connection for tinnitus and the assignment of an initial noncompensable rating for bilateral hearing loss was received in November 2011.  The denial of service connection for right CTS was not addressed in the NOD.  

A November 2013 rating decision granted service connection for tinnitus, which was assigned an initial 10 percent rating.  

A December 2, 2013, Statement of the Case (SOC) was issued addressing service connection for tinnitus and "service connection" for bilateral hearing loss but confirmed and continued the initial noncompensable rating for bilateral hearing loss.  

However, no substantive appeal, including no VA Form 9, was received within 60 days of the December 2013 SOC or within one year of the March 25, 2011, notification of the rating decision assigning an initial noncompensable rating for bilateral hearing loss.  Accordingly, the appeal as to entitlement to an initial compensable rating for bilateral hearing loss has not been perfected and this matter is not before the Board. 

Also, the Board notes that the November 2013 grant of service connection for tinnitus effectively terminates the appeal of the March 2011 denial of service connection and, because no NOD was filed as to the effective date of that grant or as to the assignment of only a 10 percent (and maximum) rating, those issues are not before the Board.  

In addition to the paper claims file, there are paperless, electronic claims files, 
Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which does not reveal anything pertinent to the present appeal except the transcript of the Board hearing and VA treatment (CAPRI) records.  

Information on file reflects that the Veteran has claimed entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) which is being addressed through the Fully Developed Claim procedure.  However, as yet, there has been no formal adjudication of this TDIU claim.  This matter is drawn to the attention of the RO.  

Additionally, pleadings on file indicate that the Veteran has been claiming entitlement to a temporary total rating based in need for convalescence under 38 C.F.R. § 4.30 (convalescent rating) following his May 2008 right wrist surgery and his January 2009 left wrist surgery.  As to this, the claim for a convalescent rating following left wrist surgery in January 2009 had never been adjudicated. 

As to a convalescent rating for the right wrist, the June 2008 rating decision which is appealed stated that as to the claim for a temporary total rating based on convalescence under 38 C.F.R. § 4.30, for the right wrist, no operative report had been provided and if it were provided, that claim would be reconsidered.  Subsequently, the operative reports of the May 2008 right wrist surgery and the January 2009 left wrist surgery were submitted.  

The March 2010 SOC noted (for the first time) that claims for temporary total ratings based on need for convalescence under 38 C.F.R. § 4.30 were denied because it appeared that the surgeries (in May 2008 and January 2009) were not for service-connected post-traumatic osteoarthritis but were performed due to nonservice-connected CTS, for which "service connection has not yet been granted."   

However, the matter of entitlement to a convalescent rating following the two wrist surgeries should have been adjudicated in a specific rating decision because a Veteran may not initiate an appeal by filing an NOD to an SOC.  Rather, the NOD must precede the issuance of an SOC.  Thus, the Veteran was unable to initiate an appeal for a convalescent rating which was putatively addressed in the February 2010 SOC.  

Stated simply, the claims for convalescent ratings following the May 2008 right wrist surgery and the January 2009 left wrist surgery remain pending inasmuch as they have not been formally addressed in any rating decision.  Accordingly, these claims are drawn to the attention of the RO for initial adjudication in a rating decision (and they should not be addressed in an SOC or any supplemental SOC (SSOC)).  

Likewise pleadings on file indicate that the Veteran is claiming service connection for bilateral CTS.  Although he did not appeal the March 2011 rating decision denying service connection for right CTS, there has been no formal rating decision addressing entitlement to service connection for left CTS.  Accordingly, this claim is also drawn to the attention of the RO for initial adjudication in a rating decision (and it should not be addressed in an SOC or an SSOC).

The issues of entitlement to an initial rating in excess of 10 percent for post-traumatic osteoarthritis of the left wrist and to an initial rating in excess of 10 percent for post-traumatic osteoarthritis of the right wrist are addressed in the REMAND portion of the decision below and are REMANDED to the RO. 


REMAND

Private clinical records reflect that over the postservice years the Veteran received extensive treatment for nonservice-connected disabilities, including a tear of the right biceps tendon.  

Received in May 2009 was an April 2008 private operative report that showed that the Veteran had had symptoms of right ulnar neuropathy at Guyon's canal and right CTS.  He had right ulnar decompression at Guyon's canal and a right carpal tunnel release.  During surgery, it was noted that his right median nerve was slightly compressed in the mid-portion of the carpal tunnel.  The ulnar nerved was dissected.  At the carpal tunnel, the transverse carpal ligament was dissected and the carpal tunnel was released.  

On VA examination in May 2008 X-rays revealed degenerative changes consistent with "slack" [SLAC] wrists, bilaterally, and consistent with prior injury of the scapholunate ligament.  The diagnosis was "slack wrists/post-traumatic osteoarthritis of bilateral wrists."  It was opined that the current bilateral wrist conditions were at least as likely as not caused by his in-service injury.  

A private operative report in January 2009 reflects pre-operative and postoperative diagnoses of left "SLAC" wrist, grade 2, and left CTS, for which the Veteran had left proximal row carpectomy and left carpal tunnel release.  It was noted that the scapholunate ligament was completely torn.  The median nerve was flattened with an hour -glass deformity.  The left carpal tunnel was released.  The scapholunate and the triquetrum were removed.  Three carpal bones were removed in their entirety.  The "radioscaphocapitate" and the remainder of the volar ligaments remained intact.  

On VA examination in June 2009 X-rays revealed that the scaphoid and lunate bones were absent from the left wrist, most likely postoperative in nature.  It was opined that the right CTS was at least as likely as not secondary to the service-connected wrist injury and repetitive use of his wrist as a lineman in his occupation.  It was noted that injuries and repetitive use were known to be etiological factors for development of CTS.  

Received in June 2010 was a letter dated in May 2010 from G. F. Fitz, D.O., who reported that as to the comment in the SOC that service connection was not in effect for CTS, the left wrist surgery "was for a SLAC wrist which does not imply slack [sic] wrist, but rather a scapholunate advanced collapse which is a condition as a result of an injury to the scapholunate ligament and erosive changes throughout the radial carpal joints and mid-carpal joints resulting in deterioration and breakdown of cartilage.  He has similar findings on the right wrist with significant cystic changes and erosion on the right wrist."  Possible right wrist fusion had been discussed.  Also, "[t]he arthritic changes in his bilateral wrists are not complications related to his [CTS], but actually separate entities."  

On VA examination in September 2010 the same examiner that conducted the June 2009 VA examination again opined that the Veteran's right CTS was at least as likely as not secondary to his service-connected wrist injury and repetitive use of his hand as a lineman in his employment.  

On VA examination in February 2011 the relevant diagnoses were osteoarthritis of both wrists, with joint function not additionally limited by pain, weakness, fatigue or lack of endurance after repetitive use; and status post surgeries for bilateral CTS, with joint function of both hands not additionally limited by pain, weakness, fatigue or lack of endurance after repetitive use.  It was opined that the bilateral osteoarthritis was not likely related to the Veteran's injury during military service.  It was also opined that the bilateral CTS was not likely related to the osteoarthritis of the wrists as well as the Veteran's active military service.  

At the May 2014 travel Board hearing the Veteran testified that he believed his service-connected disabilities of the wrists had worsened since his last VA rating examination.  Pages 10 and 11 of the transcript.  

At the hearing he also testified that after retiring from his work a journeyman lineman due to his wrists, he had applied for and received Social Security Administration (SSA) disability benefits.  Page 9.  However, these records are not on file.  Since such records may be relevant to the current claims, these SSA records must be obtained.  

Accordingly, the case is REMANDED for the following action:


1.  The RO should obtain from SSA the records pertinent to the Veteran's claim for SSA disability benefits as well as the medical records relied upon concerning that claim.  

2.  The Veteran should be afforded VA orthopedic and neurology examinations to determine the extent and severity of his service-connected post-traumatic osteoarthritis of each wrist.  

The examiner should determine whether the Veteran has, and the extent of, any clinically identifiable neurological symptoms as well as orthopedic symptoms due to his service-connected post-traumatic osteoarthritis of each wrist.   

It must be drawn to the attention of the examiner that the purpose of the examination is not only to determine the current severity of the service-connected post-traumatic osteoarthritis of each wrist but to differentiate, if possible, the symptoms as well as the type and degree of functional impairment specifically due to the service-connected post-traumatic osteoarthritis of each wrist from the symptoms as well as the type and degree of functional impairment specifically due to the nonservice-connected CTS of each wrist.  

The examinations should include any tests or studies deemed necessary for an accurate assessment.   X-ray examination of the wrists should be performed, if needed.  

If possible and recommended, and if the Veteran is agreeable, he should be afforded EMG and NCV studies.  The claims folder should be made available to the examiner for review before the examination. 

The examiner should (1) record the range of motion of each wrist, and describe any limitation of motion, if any, in terms of the degrees of painless motion and the degrees of painful motion, if any, as well as in terms of whether there is slight, moderate, or severe limitation of motion; (2) indicate whether the Veteran has mild, moderate, or severe disability of each wrist; and (3) specifically comment on the functional limitations, if any, caused by the Veteran's service-connected disability.  Any functional loss, including the inability to perform normal working movements with normal excursion, strength, speed, coordination, and endurance should be noted.  The examiners should specify any functional loss due to pain or weakness, and document all objective evidence of those symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In addition, the examiners should provide an opinion on the degree of any functional loss likely to result from a flare-up of symptoms or on extended use and to not limit an evaluation of disability to a point in time when the symptoms are quiescent.  The examiners should also document, to the extent possible, the frequency and duration of exacerbations of symptoms.  

If the examiner is unable to differentiate the symptoms as well as the type and degree of functional impairment specifically due to the service-connected post-traumatic osteoarthritis of each wrist from the symptoms as well as the type and degree of functional impairment specifically due to the nonservice-connected CTS of each wrist this should be so stated.  Moreover, if such is the case, the examiner should state why no such differentiation of symptoms and functional impairment can be made.  

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims must indicate whether the notification letter was returned as undeliverable.

4.  Thereafter, the RO should readjudicate the claims.  If either claim remains denied, issue an SSOC and provide the Veteran and his representative the appropriate period of time within which to respond, if they so desire.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

